
	

113 HR 4244 IH: Small Business Health Insurance Affordability Act of 2014
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4244
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Peters of Michigan (for himself, Mr. Murphy of Florida, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the small employer health insurance credit,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Small Business Health Insurance Affordability Act of 2014.
		2.Modification of small employer health insurance credit
			(a)Increase in eligible business size
				(1)In generalSubparagraph (A) of section 45R(d)(1) of the Internal Revenue Code of 1986 is amended by striking 25 and inserting 50.
				(2)Phaseout amount based on number of employeesParagraph (1) of section 45R(c) of such Code is amended by striking 10 and inserting 20.
				(3)Maximum average annual wagesSubparagraph (B) of section 45R(d)(3) of such Code is amended—
					(A)by redesignating clause (ii) as clause (iii),
					(B)by striking 2013 in clause (iii), as so redesignated, and inserting 2014,
					(C)by striking $25,000 in clause (iii), as so redesignated, and inserting $35,000,
					(D)by striking calendar year 2012 in clause (iii), as so redesignated, and inserting calendar year 2013, and
					(E)by inserting after clause (i) the following new clause:
						
							(ii)2014The dollar amount in effect under this paragraph for taxable years beginning in 2014 is $35,000..
					(b)Elimination of uniform percentage contribution requirementParagraph (4) of section 45R(d) of the Internal Revenue Code of 1986 is amended by striking a uniform percentage (not less than 50 percent) and inserting at least 50 percent.
			(c)Elimination of cap relating to average local premiumsSubsection (b) of section 45R of the Internal Revenue Code of 1986 is amended by striking the lesser of and all that follows and inserting the aggregate amount of nonelective contributions the employer made on behalf of its employees
			 during the taxable year under the arrangement described in subsection
			 (d)(4) for premiums for qualified health plans offered by the employer to
			 its employees through an Exchange..
			(d)Credit periodSection 45R(e)(2) of the Internal Revenue Code of 1986 is amended by striking 2-consecutive-taxable year period and inserting 3-consecutive-taxable year period.
			(e)Coverage providing essential health benefits through non-Exchange plan treated as qualifiedSection 45R(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(6)Coverage providing essential health benefits through non-Exchange plan treated as qualifiedHealth insurance providing the essential health benefits specified in section 1302(b)(1) of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)) through
			 a plan not offered through an Exchange shall be treated as a qualified
			 health plan offered through an Exchange..
			(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
